DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s reply and amendment filed 12/30/2021, are acknowledged.  Claims 32-34, 37-49, 51-53 and 55-57 are pending.  Claims 55-57 are new. 

Withdrawal of Claim Rejections
	Any previous rejection not reiterated herein has been withdrawn.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32-34, 37-49, 51-53 and 55-57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 32, 56 and 57 recites the limitations “the visible region” and/or “the infrared region” of the electromagnetic spectrum.  There is insufficient antecedent basis for these limitations in the claim.   
Claims 33, 34, 37-49, 51-53 and 55-57 are indefinite insofar as they depend from claim 32.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 32-34, 37-45, 47-49, 52, 53, and 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanson et al. (US 2010/0260676) in view of Agilent Technologies (WO2013/176845) (hereinafter, “Aligent”).
	Regarding claim 32, Hanson et al. relates to “methods for making targeted functionalized nanoparticles.”  Para. [0005].  According to Hanson et al.:
The nanoparticles can be derivatized with multiple agents in predictable and reproducible rations to provide chemical or biological effector agents for treatment of a variety of diseases as well as to provide tracking and targeting moidalities . . . The power and flexibility of the multifunctionalized nanoparticles of the invention derive from the ability to couple multiple targeting and effector moieties to each nanoparticle using a modular linkage chemistry.

 Id.   In particular, “[p]referred metallic nanoparticles include gold, and silver nanoparticles” (current claims 33 and 52).  Para. [0032].    Further, “a ‘set’ of nanoparticles or functionalized nanoparticles refers to two or more nanoparticles that are made, stored or used together” (current claims 34 and 53).  Para. [0033].   In preparing the functionalized nanoparticles Hanson et al. provides that “to apply a self-assembled monolayer of first half-linkers to the surface of the nanoparticles.  The first half-linkers posses a reproducible array of chemo-orthogonal functional groups, such as, for example,  . . . maleimides (Diels-Alder chemistry).”  Para. [0027].
Hanson et al. does not teach “wherein the metal nanoparticle has a plasmon resonance frequency in the visible region of in the infrared region of the electromagnetic spectrum.”   However, since a chemical composition and its properties are inseparable, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Here, Hanson et al. disclosed gold and silver nanoparticle would read on this limitation.
Hanson et al. does not teach “wherein the Diels-Alder cyclo-addition reaction product has a retro Diels-Alder reaction activation temperature between 30 ºC and 170 ºC.”
 Aligent teaches retro Diels-Alder reactions as a cleavable linker.  See Title.  “Embodiments of the invention are based on the fact that Diels Alder reactions (e.g., between furans, anthracenes and other suitable dienes, with maleimides and other suitable dienophiles) are reversible, and in many cases, readily reversible under mild conditions ( e.g., by application of heat, light and pH change for example).”  Para. [0025].  In general, Aligent teaches heating at a first temperature to effect Diels-Alder reaction to produce a conjugate and heating the conjugate to a second temperature to effect retro Diels Alder reaction to regenerate the reactants of the conjugate.  See para. [0008].  For example, “the first temperature may be 20 ºC and the second temperature may be 75 ºC” (current claims 45 and 55).  Para. [0010].  
	It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to arrive at the claimed composition in view of the combination of Hanson et al. and Aligent.  A rationale to support a conclusion that the claimed product would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, and said artisan would have been capable of applying this known technique to a known product that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.  Here, Hanson et al. teaches that a metal nanoparticle, such as gold nanoparticles, and a therapeutic species maybe joined by linker comprising a Diels-Alder cyclo-addition reaction product.  The improvement of said product would be introduction of a linker with release functionality by utilizing the linker’s retro Diels-Alder reaction activation temperature, which is taught by Aligent.  One of ordinary skill in the art would have recognized that applying the known technique of retro Diels-Alder reaction to produce a releasable linker would have yielded predictable results and resulted in an improved system because as Aligent teaches that a Diels Alder “reaction can occur with a wide rage of reactants . . . [and] Diels Alder reactions are readily reversible.”  Para. [0032].
	Regarding claims 37 and 38, Hanson et al. teaches oligionucleotides as therapeutic agent or diagnostic agents.  See para. [0003].  
	Regarding claim 39, Hanson et al. teaches that gold nanoparticles can carrier functional anticancer drugs (current claim 48).  See para. [0003].  
	Regarding claim 40, Hanson et al. teaches that “[f]or a given type of nanoparticle, all the first reactive groups of a set generally will be the same type of chemically reactive group, one that is suitable for stable covalent coupling to the nanoparticle surface.”  Para. [0029].  
	Regarding claim 41, Hanson et al. teaches a “Third reactive group 32, which is located at or near one end of second half-linker 30, reacts with second reactive group 24 to covalently join the first and second half-linkers. Fourth reactive group 34, which is at or near the other end of the second half-linker, is reacted with a reactive group on a functional moiety, thereby covalently linking the functional moiety to the nanoparticle.”  Id.
	Regarding claim 42, Aligent teaches that “the diene moiety may comprise a furan and the dienophile entity may comprise a maleimide.”  Para. [0010].  
	Regarding claim 43 and 44, Aligent teaches “[i]n accordance with embodiments of the invention, oligonucleotide derivatives (containing dienes or dienophiles) may be prepared with any suitable methods. For example, the oligonucleotides may be synthesized with a functional group for coupling with a diene or a dienophile. The functional groups, for example, may be amino groups, carboxyl groups, thiol groups, or the like. Alternatively, one may use the exocyclic amino groups on the nucleobases for the coupling.”  Para. [0036].
Regarding claim 47, Hanson et al. teaches localization with the mitochondria.  This reads on disposing the composition in the biological compartment.  As indicated above, Aligent teaches heating to a second temperature (current claim 49), which reads on initiating a retro Diels-Alder reaction to decompose the Diels-Alder cyclo-addition product.  As for the language “thereby severing the linker and decoupling the therapeutic species from the metal nanoparticle,” it is not considered a limitation because it merely express the intended results of a process step positively recited.  MPEP 2111.04 (“Claim scope is not limited by claim language that  . . . does not limit a claim to a particular structure.”)

Claims 46, 51, 56 and 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanson et al. (US 2010/0260676) in view of Agilent Technologies (WO2013/176845) (hereinafter, “Aligent”) as applied to claims 32-34, 37-45, 47-49, 52, 53, and 55  above, and further in view of Landry, Corey Ramaond, “An Exploration of Plasmonics for Nanoparticle-based Gene Delivery” (2015). LSU Master’s These. 1167, https://digitialcommons.lsu.edu/gradschool_these/1167.
	Teachings of Hanson et al. and Aligent are discussed above. 
	Regarding claim 46, neither reference teaches miRNA-148b.  
	Landry explores plasmonics for nanoparticle-based gene delivery.  See Title.  According to Landry:
The unique optical properties of metal nanoparticles provide a powerful tool for microRNA delivery via photochemical or photothermal methods. The plasmonic response of silver and gold particles provide an important complement to microRNAs with photocleavable linking moieties, where the coherent oscillation of electrons at specific wavelengths may be able to greatly enhance delivery efficiency while providing non-invasive external control of release.

Abstract.  Further, Landry demonstrated, using miRNA-148b, miRNA photorelease drives osteogenic differentiation in human adult adipose-derived stem sells (hASCs).  See page 6.  Landry also teaches or suggests that “[c]urrent efforts are directed toward enhancing release efficiency and developing other photocleavable moieties that offer more red-shifted cleave peaks.”  Id.  In particular, Landry teaches that “an osteogenic miRNA could be released from a silver nanoparticle when activated at 420 nm, while an angiogenic miRNA could be released from a gold particle at 530 nm” (current claims 56 and 57).   Page 9.  
	It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to further modify the combined teachings of Hanson et al. and Aligent with the teachings of Landry and arrive at the instant claims.   Here, one of ordinary skill in the art would be motivated to incorporate, either separately or in combination, miRNA-148b and gold or silver nanoparticles as taught and/or suggested by Landry, in another release technique such as a retro Diels-Alder reaction and had a reasonable expectation of success. 
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S CABRAL whose telephone number is (571)270-3769. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S CABRAL/Primary Examiner, Art Unit 1618